 Case 1-17-01005-ess         Doc 248     Filed 07/13/20      Entered 07/13/20 15:12:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re Golden,
                                               Chapter 7
Tashanna B. Golden
fka Tashanna B. Pearson,
                                               Case No. 16-40809 (ESS)
Debtor,


Tashanna B. Golden
fka Tashanna B. Pearson,

Plaintiff,
                                               Adv. Proc. No. 17-1005 (ESS)
v.

National Collegiate Student Loan Trust
2006-4, Goal Structured Solutions Trust
2016-A, Pennsylvania Higher Education
Assistance Agency d/b/a American
Education Services and Firstmark Services,

Defendants.


                  DECLARATION OF AUSTIN C. SMITH
     IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

 I, Austin C. Smith, declare:

       1.      I am a partner at the Smith Law Group, L.L.P. I am a member in good

standing of the Bar of the State of New York. I make these statements based on personal

knowledge and would so testify if called as a witness at trial.

       2.      This declaration is submitted in support of Plaintiffs’ Motion for Class

Certification in the above captioned matter.

                                Experience and Background

       3.      I received my J.D. degree cum laude from the University of Maine School

of Law in 2014.
 Case 1-17-01005-ess        Doc 248      Filed 07/13/20    Entered 07/13/20 15:12:47




        4.      I was admitted to the New York Bar in October 2015. I am admitted to

practice before the United States District Courts, Southern and Eastern Districts of New

York.

        5.      I spent the first two years of my legal career as an associate with the

commercial litigation boutique Brewer, Attorneys and Counselors (formerly known as

Bickel & Brewer). During that time, I also litigated one of the first actions successfully

discharging a non-qualified private student loan, Campbell v. Citibank et. al.

        6.      I founded the Smith Law Group in July 2016 in order to devote all my

time to helping debtors discharge their student loans in bankruptcy.

        7.      Since that time, I have commenced and/or worked on dozens of adversary

proceedings and district court actions seeking discharge of private student loans, and in

many instances damages arising from illegal collection efforts, including:

        (i)     Campbell v. Citibank et. al., 574 B.R. 49 (Bankr. E.D.N.Y. 2016).
                Obtained denial of Defendant Citibank’s motion to dismiss, and won
                motion for summary judgment concerning discharge of a bar exam loan.
        (ii)    Schultz v. Navient Solutions, Inc., 16-AP-03042 (Bankr. D. Minn. 2016).
                Obtained favorable ruling on motion for partial summary judgment
                finding that private education loans were not excepted from discharge
                under section 523(a)(8)(A)(ii).
        (iii)   Kashikar v. DB Structured Products, 15–AP-01184 (Bankr. C.D. Cal.
                2015). Obtained favorable reversal as pro bono counsel assisting debtor
                from the Ninth Circuit Bankruptcy Appellate Panel concerning discharge
                of a private student loan made for a non-accredited school.
        (iv)    McDaniel v. Navient Solutions LLC, 17-AP-01274 (Bankr. D. Col. 2017).
                Obtained favorable ruling on motion to dismiss for Tuition Answer loan
                that allegedly exceeded Cost of Attendance. Currently awaiting decision
                from the 10th Circuit.
        (v)     Henry et. al. v. Education Financial Services, a Division of Wells Fargo
                Bank N.A, 18-20809 (5th Cir. 2019). Representing putative class of
                borrowers with private education loans from non-Title IV schools and
                obtained favorable ruling on motion to compel arbitration that was
                subsequently affirmed by the Fifth Circuit.



                                             2
 Case 1-17-01005-ess         Doc 248      Filed 07/13/20     Entered 07/13/20 15:12:47




      8.       I have also been appointed as interim class co-counsel in Evan Brian

Crocker et al. v. Navient Solutions, Inc. et al., 941 F.3d 26 (5th Cir. 2019) on behalf of a

putative class of borrowers with loans to attend trade schools who received discharges in

bankruptcy and allege that Navient wrongfully collected on these loans post-discharge.

The Fifth Circuit held that the loans at issues are non-dischargeable, in the first Circuit-

level appellate decision to address the applicability of 11 U.S.C. § 523(a)(8)(a)(ii).

      9.       I am committed to the full preparation of this case through the

performance of necessary and reasonable discovery and am willing to take this case to

trial should that become necessary. I am committed to acting in the best interest of the

class, and understand my duties in that regard under applicable law



I declare under penalty of perjury that the foregoing is true and correct.

Executed on the 8th day of July, 2020.

                                                      /s/ Austin C. Smith
                                                      AUSTIN C. SMITH




                                              3
